Citation Nr: 1436233	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-03 707	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1969.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran died in December 2013, prior to the promulgation of a decision by the Board as to the issues listed above.  Thus, the Board dismissed the appeal in February 2014.  However, a motion from the appellant had been received by the agency of original jurisdiction (AOJ) in January 2014 in which she requested that she be substituted for the Veteran in the instant appeal.  The AOJ granted the appellant's motion and she was substituted as the appellant.

In July 2014, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran claimed that he was exposed to herbicides in Vietnam while serving aboard the U.S.S. Braine.  He contended that such exposure occurred while the ship was docked in Da Nang Harbor and while navigating the inland waterways of Vietnam.  Service personnel records indicate that the Veteran served on the U.S.S. Braine from March 1968 to February 1969.  Also, information obtained from the National Personnel Records Center reveals that the U.S.S. Braine was in the official waters of the Republic of Vietnam during various periods from August through November 1968.  Thus, a remand is necessary to attempt to obtain information concerning the operations of the U.S.S. Braine during this period.

Evidence associated with the Veteran's claims file reveals that he had been in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.    Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant.

Moreover, the Veteran reported that he had received relevant treatment at Kaiser Permanente in Oakland, California.  The agency of original jurisdiction (AOJ) requested and received treatment records from this facility, but such records are only dated to February 2008.  VA primary care treatment notes dated in May and November 2013 reveal that the Veteran had continued to receive treatment from Kaiser Permanente. 

When VA becomes aware of private treatment records it will specifically notify the appellant of the records and of the need to provide a release to obtain the records.  If the appellant does not provide the release, VA will request that the appellant obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional treatment records from Kaiser Permanente.  As such records may be relevant to the issues on appeal, a remand is also necessary to attempt to obtain these records.

Finally, because the AOJ has granted the motion for substitution, and because the appellant was presumably not privy to the prior actions, copies of previous statements of the case should be provided to her, and she should be given opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact the National Archives, the Department of the Navy, and any other appropriate source to obtain any ship logs or other information detailing the movements and operations of the U.S.S. Braine during the period from August through November 1968.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the appellant to complete authorizations (including both a VA authorization and any separate authorization that may be required by Kaiser Permanente) for VA to obtain all records of the Veteran's treatment for residuals of a stroke or cardiovascular disability, a kidney disability, diabetes mellitus, hypertension, and peripheral neuropathy from Kaiser Permanente dated from February 2008 through December 2013.  All efforts to obtain these records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.

4.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  The appellant should also be provided with copies of all prior statements of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

